FILE COPY




                                 COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196                CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                        January 27, 2015

    Leigh W. Davis                                       Debra A. Windsor
    1901 Central Dr., Ste. 708 LB 57                     Assistant District Attorney
    Bedford, TX 76021                                    401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                             Fort Worth, TX 76102-1913
                                                         * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00208-CR
                                          02-14-00209-CR
                 Trial Court Case Number: 1287413
                                          1287414

    Style:       The State of Texas
                 v.
                 Dorothy Mae Bryan

          The appellee's brief has been filed under the date of January 22, 2015 in
    the above referenced cause.

           Please be advised that this cause has been set for submission with oral
    argument on Tuesday, February 24, 2015, at 1:30 PM, before a panel
    consisting of Justice Dauphinot, Justice Gabriel, and Justice Sudderth, in the
    courtroom of the Court of Appeals for the Second District of Texas, which is
    located on the 9th floor of the Tim Curry Criminal Justice Center. This panel
    is subject to change by the court. See Tex. R. App. P. 39.8.

           All attorneys who are arguing before this court will need to arrive before
    scheduled argument time in order to check in with the clerk in the courtroom and
    announce how much time is needed for oral argument. This Court’s case
    submissions          are      listed       on       our          website       at
    http://www.search.txcourts.gov/Submission.aspx?coa=coa02&s=c.

           NOTE: Any party waiving oral argument is required to notify this court and
    all parties at least seven (7) days before the scheduled submission date. Unless
                                                                          FILE COPY

02-14-00208-CR
January 27, 2015
Page 2


argument is waived under Local Rule 4.D., counsel shall appear at the time set
for oral argument.

      This Court's local rules limit oral argument to fifteen (15) minutes per side
and an additional five (5) minutes for appellant's rebuttal. Any additional time
must be requested before submission date. If you request less than the allotted
time you will not be allowed to extend past that time.

                                            Respectfully yours,

                                            DEBRA SPISAK, CLERK


                                            By: Shoshanna Cordova, Deputy
                                            Clerk